DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/24/21 has been entered and fully considered.
Claims 38-57 are pending of which claims 38, 54 and 57 are independent.
The IDS(s) submitted on 03//09/2020 is being reviewed and initial assessment suggests that it contains relevant prior art that can be applied in future actions.
			Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Response to Arguments
Applicant's arguments filed on 09/24/2021 have been fully considered but they are not persuasive. 
The 112(b) rejection of claims 40 and 41 are withdrawn in view of Applicant’s amendments to claims 40-41.
Applicant argues with respect to the 112(b) rejection in the Remarks, on page 6 last paragraph by pointing out that there is a difference between random access channel resources and cells. The Applicant argues further by pointing that cells have SS blocks and the SS blocks serve as random access channel resources.  Applicant cites from the Applicant’s specification Fig. 1 and paragraphs 14 and 15 to point out there is a difference between cell selection and random access channel resource selection.
Examiner’s Response:   The examiner respectfully disagrees  The Applicant’s stated position of “SS blocks serve as random access channel resources” (See Remarks Page 6 - last 4 lines ) is not consistent with what the Applicant specification teaches.  Per Applicant’s specification RACH resources are the physical random access channel (PRACH) preambles used to code uplink signals sent to the cell/gNB as indicated in paragraphs 3,4, ad 21 and is well known in the art.   The examiner never said cells and RACH resources are interchangeable.  On the contrary , the examiner indicated to pick a particular RACH resource the cell has to be first determined.  
	Per Applicant’s paragraph 20 in relation to Figs 1 and 2.cell selection is made by measuring multiple SS  blocks per cell.  The cell is selected based on the SS block quality measurement being highest. Quality measurement for SS Block is really RSRP  (reference signal received power).  So in Fig. 1 cell B has the highest RSRP because Therefore the ambiguity in the claims lies in the fact that the highest SS beam block RSRP measurement results in the selection of the cell as well as the RACH resources corresponding to the highest SS beam block ( i.e. in Fig. 1 case SS beam m of cell B) and effectively equating the threshold for cell selection to threshold associated with RACH as both thresholds refer to the measurement of the same SS beam block.   The examiner fails to see how the cell selection and RACH resource selection thresholds can be different if cell selection is based on the highest RSRP of SS block of a given cell.
	Therefore, the last limitation reciting “select random access channel resources that correspond to the synchronization signal blocks meeting a cell selection threshold” will only apply to SS beam m of Fig. 1 as it is the basis of selecting cell B and SS beams n and o do not meet the cell selection threshold as their respective RSRP is less than the RSRP of SS beam m. So in effect the RSRP of SS beam m is used to select the cell (i.e. cell B) and automatically SS beam m qualifies for selecting the corresponding RACH preambles.  Hence, the examiner is still of the opinion that the cell has to be selected first by measurement of SS block exceeding a threshold and that threshold sets cell selection and associated SS block where the PRACH/RACH preamble is 
Applicant proceeds to argue that the rejection of independent claim 38 despite the stated ambiguity is improper as detailed in the Remarks on page 11.   Applicant argues secondary reference, Agiwal, in paragraph 363 does not teach when SSB Threshold is not met the CSI-RS is used. Applicant further argues claim 38 does not recite CSI-RS and is not combinable with a primary reference that teaches SSB meeting a cell selection criteria as claimed in claim 38.
	Examiner’s Response:   The examiner respectfully disagrees  The Applicant is reminded that claim 38 and all other independent claims are rejected under 112(b) and to relieve the ambiguity the examiner has provided claim interpretation. The claim interpretation relies on the fact that the cell selection threshold and the RACH resource selection threshold are one and the same as long as the cell quality is determined based on highest RSRP of SS block in a given cell.   Given that to account for the two different thresholds the claim was interpreted to have different thresholds for SS block verses CSI-RS and the Agiwal paragraph 363 teaches implementation in SS block and CSI-RS with corresponding thresholds.  The Applicant has to resolve first the stated ambiguity in the independent claims. 
	Nevertheless, Agiwal  really teaches in Figs. 21 and 22 once a cell is selected for that cell a RACH threshold, SSBlockTreshold, is used to determine and identify suitable SS blocks to identify corresponding contention free dedicated PRACH preamble per paragraph 352.
The examiner would also like to bring to Applicant’s attention on what more the primary reference, Peisa, teaches a wireless device 12 in Figure 3a connected to cell a after doing beam measurement of neighbor cell B gets a handover command to switch to cell B after measurement is completed.  The measurement is based on beams carrying SS blocks or CSI-RS and when a cell selection threshold is exceeded a handover command is sent to the wireless device 12. SS Beam blocks of target cell B are measured to identify the SS block with the highest RSRP exceeding a threshold and that threshold can be mapped to be a random access channel selection threshold because the contention free RACH preamble corresponding to the SS block with the highest RSRP exceeding this threshold is selected and used to make connection to the target cell B. See Figs. 3a,b and Fig. 4 - see paragraphs 39, 57, 60, 78, 80, 83, and 87.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 38-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 38, 54, and 57 all recite “a random access channel resource selection threshold” and “a cell selection threshold”.   Based on what is commonly 
	Therefore the ambiguity in the claims lies in the fact that the highest SS beam block RSRP measurement results in the selection of the cell as well as the RACH resources corresponding to the highest SS beam block ( i.e. in Fig. 1 case SS beam m of cell B) and effectively equating the threshold for cell selection to threshold associated with RACH as both thresholds refer to the measurement of the same SS beam block.   
	For the purposes of examining claims 38-57 the examiner interprets two different thresholds apply for the same phenomena when the measurements are done on SSB signals verses reference signals such CSI-RS.
	Respective dependent claims of independent claims 38, 54 and 57 are also rejected for having the same flaw as the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-40, 42, 44, 46,  47, 48, 49, 52, 53, 55, and 57  is/are rejected under 35 U.S.C. 103 as being unpatentable over Peisa et al (US 20190349830 A1) and Agiwal et al (US 20190037605 A1)
Regarding claim 38, Peisa discloses  an apparatus (i.e. Wireless Device 12 (WD 12 ) in Fig. 3A and further Fig. 6 shows the structure of WD 12) comprising: at least one processor (Fig. 6 Processor 22); and
at least one memory including computer program code (Fig. 6 Memory 22) ;

measure a cell quality of one or more cells; (See fig. 3a gNB 14a instructing WD 12 to measure cell quality by sending it beam related measurement configuration - see paragraphs 56-57 on receiving cell quality threshold) 
detect synchronization signal blocks in the one or more cells; (See in Fig. 3A WD 12 measuring/monitoring/detecting synchronization signals from neighboring cells - See paragraph 59 stating Beams may be identified by reference signals. The beams may either be a Synchronization Signal (SS)-like signal (e.g., Primary Synchronization Signal (PSS) and/or Secondary Synchronization Signal (SSS) and/or Demodulation Reference Signal (DMRS)) or a Channel State Information Reference Signal (CSI-RS).)
	Peisa fails to disclose determine that the synchronization signal blocks do not meet a random access channel resource selection threshold; and
select random access channel resources that correspond to the synchronization signal blocks meeting a cell selection threshold.
	Agiwal discloses determine that the synchronization signal blocks do not meet a random access channel resource selection threshold; (See Paragraph 0362 indicating when SSBlock Treshold is not met for RACH resource selection then an alternate action to be taken is described paragraph 0363)  and
select random access channel resources that correspond to the synchronization signal blocks meeting a cell selection threshold. (when SSBlock Treshold is not met for RACH resource selection then an alternate action to be taken is described paragraph 0363 then CSI-RS threshold for cell quality is used to select random access channel resources that correspond to the synchronization signal blocks corresponding to the CSI-RS threshold. )
	In view of the above, having the apparatus of Peisa and then given the well- established teaching of Agiwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Peisa as taught by Agiwal , since Agiwal states in paragraph 350 that the modification results in allowing retransmission of RACH preambles..
Regarding claim 54, Peisa discloses  an apparatus (i.e. gNB 14 A n Fig. 3A and further Fig. 8 shows the structure of gNB 14 A) comprising: at least one processor (Fig. 8 Processor 40); and
at least one memory including computer program code (Fig. 8  Memory 42) ;
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
transmit synchronization signal blocks to a user equipment (i.e. the user equipment is WD 12 in Fig. 3 A and sends synchronization signals such ass SSS PSS SSB - see paragraph 59) ; and
	receive a physical random access channel preamble using random access channel resources that correspond to selected synchronization signal blocks (I.e. per step 214  of Fig. 3A wherein WD 12 selects a random access resource like a preamble corresponding to the selected beam/SS and transmits it to gNB 14 A and reception of the preamble occurs in step 216 of Fig. 3 A)

	Agiwal discloses the selected synchronization signal blocks do not meet a random access channel resource selection threshold, but meet a cell selection threshold. (when SSBlock Treshold is not met for RACH resource selection then an alternate action to be taken is described paragraph 0363 then CSI-RS threshold for cell quality is used to select random access channel resources that correspond to the synchronization signal blocks corresponding to the CSI-RS threshold. )
	In view of the above, having the apparatus of Peisa and then given the well- established teaching of Agiwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Peisa as taught by Agiwal , since Agiwal states in paragraph 350 that the modification results in allowing retransmission of RACH preambles..
	Regarding claim 57, Peisa discloses a method comprising:
measuring, at a user equipment (i.e. WD 12 in Fig. 3A).  a cell quality of one or more cells; (See fig. 3a gNB 14a instructing WD 12 to measure cell quality by sending it beam related measurement configuration - see paragraphs 56-57 on receiving cell quality threshold) 
detecting, at the user equipment (i.e. WD 12 in Fig. 3 A) synchronization signal blocks in the one or more cells; (See in Fig. 3A WD 12 measuring/monitoring/detecting synchronization signals from neighboring cells - See paragraph 59 stating Beams may be identified by reference signals. The beams may either be a Synchronization Signal (SS)-like signal (e.g., Primary Synchronization Signal (PSS) and/or Secondary Synchronization Signal (SSS) and/or Demodulation Reference Signal (DMRS)) or a Channel State Information Reference Signal (CSI-RS).)
	Peisa fails to disclose determining that the synchronization signal blocks do not meet a random access channel resource selection threshold; and selecting random access channel resources that correspond to the synchronization signal blocks meeting a cell selection threshold.
	Agiwal discloses determine that the synchronization signal blocks do not meet a random access channel resource selection threshold; (See Paragraph 0362 indicating when SSBlock Treshold is not met for RACH resource selection then an alternate action to be taken is described paragraph 0363)  and selecting random access channel resources that correspond to the synchronization signal blocks meeting a cell selection threshold. (when SSBlock Treshold is not met for RACH resource selection then an alternate action to be taken is described paragraph 0363 then CSI-RS threshold for cell quality is used to select random access channel resources that correspond to the synchronization signal blocks corresponding to the CSI-RS threshold. )
		In view of the above, having the method of Peisa and then given the well- established teaching of Agiwal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the 
	Regarding claim 39, the combination of Peisa and Agiwal teaches the An apparatus as in claim 38, wherein the random access channel resource selection threshold is equal to the cell selection threshold.(i.e. in view of the 112 b rejection Peisa teaches it as it does not distinguish two types of thresholds - see paragraphs 39, 55, 57, 60, 70, 80, 83, 87)
	Regarding claim 40, the combination of Peisa and Agiwal teaches an apparatus as in claim 38, wherein the random access channel resource selection threshold and the cell selection threshold are the same, or the random access channel resource selection threshold is within an offset of the cell selection threshold. .(i.e Peisa teaches it as it does not distinguish two types of thresholds - see paragraphs 39, 55, 57, 60, 70, 80, 83, 87)
	Regarding claim 42, the combination of Peisa and Agiwal teaches an apparatus as in claim 38, wherein the at least one memory and the computer program code further configured to, with the at least one processor, cause the apparatus at least to transmit a physical random access channel preamble to a network node using the random access channel resources that meet the cell selection threshold. (i.e. Agiwal Fig. 22  block 2201 shows CSI-RS as being the cell selection threshold as discussed in paragraph 0363 and when the cell selection threshold is met then in step 2203 a PRACH preamble is transmitted)
	The motivation to combine Peisa and Agiwal is set forth above.
	

	Regarding claim 44, Peisa discloses An apparatus as in claim 38, wherein the cell selection threshold is based on quality of at least one of the synchronization signal blocks or a channel state information reference signal. (i.e. see paragraphs 57 and 59 indicating wherein the cell selection threshold is based on quality of at least one of the synchronization signal blocks or a channel state information reference signal)
	Regarding claim 46, Peisa discloses An apparatus as in claim 38, wherein the cell selection threshold determines whether one of the one or more cells or the synchronization signal blocks are valid candidates for cell selection or cell reselection. (See Fig. 3A block 324 indicating such a list of the one or more cells or the synchronization signal blocks are valid candidates for cell selection or cell reselection.)
	Regarding claim 47, Peisa discloses An apparatus as in claim 38, wherein the cell selection threshold is used to determine whether one of the synchronization signal blocks are to be included in a determination of the cell quality of one or more cells. (i.e. see paragraphs 57 and 59 indicating the cell selection threshold is used to determine whether one of the synchronization signal blocks are to be included in a determination of the cell quality of one or more cells - see also paragraphs 14 and 18)
	Regarding claim 48, Peisa discloses an apparatus as in claim 38, wherein the at least one memory and the computer program code further configured to, with the at See Fig. 3A cell B being selected)
	Regarding claim 49, claim 49 rejected in the same scope as claim 47.
	Regarding claim 52, claim 52 is rejected in the same scope as claim 40.
	Regarding claim 53, claim 52 is rejected in the same scope as claim 47.
	Regarding claim 55, claim 52 is rejected in the same scope as claim 39.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/HABTE MERED/Primary Examiner, Art Unit 2474